Case: 14-30817      Document: 00513041420         Page: 1    Date Filed: 05/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-30817                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                            May 13, 2015
RUTH JOHNSON,                                                              Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant,
v.

UNITED STATES OF AMERICA,

                                                 Defendant-Appellee,

                              Consolidated w/ 14-31034

FLOYD HAMILTON, III, on behalf of Floyd Hamilton II Estate,

                                                 Plaintiff-Appellant,
v.

UNITED STATES OF AMERICA,

                                                 Defendant-Appellee.


                  Appeals from the United States District Court
                          Western District of Louisiana
                             USDC No. 1:13-CV-41


Before STEWART, Chief Judge, and PRADO and HAYNES, Circuit Judges.
PER CURIAM:*


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30817      Document: 00513041420   Page: 2   Date Filed: 05/13/2015



                           No. 14-30817 c/w 14-31034
      Plaintiffs-Appellants filed this suit against Defendant-Appellee, alleging
various claims of fraud and tort.     The district court granted Defendant-
Appellee’s motion for summary judgment and dismissed the suit with
prejudice. We affirm.
                                       I.
      In 2012, Plaintiffs-Appellants Ruth Johnson and Floyd Hamilton, III,
(“Floyd”) filed a wrongful death suit against Dr. Shivani Negi, the
Commonwealth of Virginia, and Virginia officials William Harp and Ola
Powers. The suit alleged that Dr. Negi fraudulently obtained her medical
license from the Commonwealth of Virginia and that Virginia health officials
negligently issued a medical license to Dr. Negi.      According to Plaintiffs-
Appellants, as a result of these events, Dr. Negi was able to obtain employment
as a physician at the Veterans Affairs Medical Center (“VAMC”) in Alexandria,
Louisiana and commit medical malpractice there, which resulted in the
wrongful death of Floyd’s father, Floyd Hamilton, Jr., a former patient at the
VAMC.
      In January 2013, the United States removed the matter on behalf of Dr.
Negi to federal district court pursuant to 28 U.S.C. § 1446(a)(1). In May 2013,
the United States moved to dismiss for failure to state a claim for relief. In
June 2013, the district court adopted the report and recommendation of the
magistrate judge and dismissed the claims against the Commonwealth of
Virginia, Harp and Powers. Additionally, Dr. Negi was dismissed from the suit
and the United States was substituted as the proper party.            Plaintiffs-
Appellants moved for a new trial alleging that their claims were against Dr.
Negi in her personal capacity. The United States subsequently filed a motion
to dismiss with respect to the tort claims and a motion for summary judgment
with respect to the fraud claim.            Again adopting the report and
recommendation of the magistrate judge, the district judge denied Plaintiffs-
                                       2
     Case: 14-30817      Document: 00513041420         Page: 3    Date Filed: 05/13/2015



                              No. 14-30817 c/w 14-31034
Appellants’ motion for a new trial and granted the United States’ motion for
summary judgment and motion to dismiss, thereby dismissing the fraud claim
and the other pending tort claims with prejudice.
                                            II.
       On appeal, Plaintiffs-Appellants contend that the district court erred in
granting Defendant-Appellee’s motion for summary judgment, dismissing
their claims. Plaintiffs-Appellants dedicate the majority of their argument on
appeal to their allegations of fraud against Dr. Negi. 1
                                           III.
       “We review a district court’s grant of summary judgment de novo.” James
v. State Farm Mut. Auto. Ins. Co., 743 F.3d 65, 68 (5th Cir. 2014). We also
conduct a de novo review of a district court’s grant of a motion to dismiss. See
Stokes v. Gann, 498 F.3d 483, 484 (5th Cir. 2007).
       After considering the parties’ arguments as briefed on appeal, and after
reviewing the record, the applicable law, and the district court’s judgment and
reasoning adopting the magistrate judge’s findings, conclusions and
recommendation, we AFFIRM the district court’s judgment and adopt its
analysis in full.




       1This court previously affirmed the district court’s dismissal of Floyd’s medical
malpractice claims against Dr. Negi. See Hamilton v. Negi, 595 Fed. App’x 346, 349 (5th Cir.
2014).
                                             3